Carley, Presiding Judge.
In State v. Beck, 200 Ga. App. 557 (409 SE2d 57) (1991), we reversed the trial court’s grant of appellee’s plea of double jeopardy. On certiorari, however, the Supreme Court reversed. Beck v. State, 261 Ga. 826 (412 SE2d 530) (1992). Accordingly, our original judgment is *32vacated and the judgment of the Supreme Court is hereby made the judgment of this court. The judgment of the trial court is affirmed.
Decided April 17, 1992
J. David McDade, District Attorney, Lois W. Gerstenberger, Assistant District Attorney, for appellant.
Alden W. Snead, J. M. Raffauf, for appellee.

Judgment affirmed.


Beasley and Johnson, JJ., concur.